                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SOLDON WINTON                          :          CIVIL ACTION
                                       :
             v.                        :
                                       :
TRANS UNION, LLC, et al.               :          NO. 18-5587


                               MEMORANDUM

Bartle, J.                                        May 1, 2019

           Plaintiff Soldon Winton (“Winton”) brings this action

for violation of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C.

§§ 1681 et seq., against defendants Trans Union, LLC, Department

Stores National Bank (“DSNB”), First Premier Bank (“First

Premier”), OneMain Financial, PAAC Transit Division Federal Credit

Union, Pittsburgh Central Federal Credit Union, Synchrony Bank, and

Citibank, N.A. (“Citibank”).    Before the court are the motions of

Citibank, DSNB, and First Premier to compel arbitration and to stay

proceedings.

                                   I

             The facts alleged in the complaint are as follows.

Winton previously held consumer credit card accounts issued by

defendants Citibank, DSNB, and First Premier.1    On May 6, 2016,

Winton filed for Chapter 7 bankruptcy in the United States

Bankruptcy Court for the Western District of Pennsylvania.       On




1.   DSNB is a subsidiary of Citibank.
November 22, 2016, that court entered an order discharging Winton’s

debts to defendants and other creditors.

          Sometime in 2018, Winton obtained his credit report from

Trans Union.   According to Winton, that report continued to include

as outstanding his debts owed to defendants Citibank, DSNB, and

First Premier without any notation that these debts had been

discharged in bankruptcy.   Winton characterizes these debts as

“Errant Trade Lines.”   Thereafter, Winton submitted a letter to

Trans Union disputing the Errant Trade Lines.   Notwithstanding

Winton’s efforts, Trans Union and the three defendants noted above

have failed to note the bankruptcy discharge and continue to report

the debts as outstanding.

          On April 12, 2019, defendants Citibank, DSNB, and First

Premier filed their motions to compel arbitration.   In support,

they have submitted the contracts governing Winton’s accounts.     The

relevant terms of Winton’s account with DNSB, which was for a

Macy’s store credit card, are as follows:

          PLEASE READ THIS PROVISION OF THE AGREEMENT
          CAREFULLY.

          THIS SECTION PROVIDES THAT DISPUTES MAY BE
          RESOLVED BY BINDING ARBITRATION. ARBITRATION
          REPLACES THE RIGHT TO GO TO COURT, HAVE A JURY
          TRIAL OR INITIATE OR PARTICIPATE IN A CLASS
          ACTION. IN ARBITRATION, DISPUTES ARE RESOLVED
          BY AN ARBITRATOR, NOT A JUDGE OR JURY.
          ARBITRATION PROCEDURES ARE SIMPLER AND MORE
          LIMITED THAN IN COURT. THIS ARBITRATION
          PROVISION IS GOVERNED BY THE FEDERAL
          ARBITRATION ACT (FAA), AND SHALL BE

                                 -2-
INTERPRETED IN THE BROADEST WAY THE LAW WILL
ALLOW.

Covered claims

  •   You or we may arbitrate any claim,
      dispute or controversy between you and us
      arising out of or related to your
      account, a previous related account or
      our relationship (called “Claims”).

  •   If arbitration is chosen by any party,
      neither you nor we will have the right to
      litigate that Claim in court or have a
      jury trial on that Claim.

Except as stated below, all Claims are subject
to arbitration, no matter what legal theory
they’re based on or what remedy (damages, or
injunctive or declaratory relief) they seek,
including Claims based on contract, tort
(including intentional tort), fraud, agency,
your or our negligence, statutory or
regulatory provisions, or any other sources of
law; Claims made as counterclaims,
cross-claims, third-party claims,
interpleaders or otherwise; Claims made
regarding past, present, or future conduct;
and Claims made independently or with other
claims. This also includes Claims made by or
against anyone connected with us or you or
claiming through us or you, or by someone
making a claim through us or you, such as a
co-applicant, authorized user, employee,
agent, representative or an
affiliated/parent/subsidiary company.

. . . .

Survival and Severability of Terms

This arbitration provision shall survive
changes in this Agreement and termination
of the account or the relationship between you
and us, including the bankruptcy of any party
and any sale of your account, or amounts owed
on your account, to another person or entity.

                      -3-
          If any part of this arbitration provision is
          deemed invalid or unenforceable, the other
          terms shall remain in force, except that there
          can be no arbitration of a class or
          representative Claim. This arbitration
          provision may not be amended, severed or
          waived, except as provided in this Agreement
          or in a written agreement between you and us.

(some emphasis added).   Winton’s agreement with Citibank for a Home

Depot credit card account similarly provides:

                            ARBITRATION
          PLEASE READ THIS PROVISION OF THE AGREEMENT
          CAREFULLY. IT PROVIDES THAT ANY DISPUTE MAY BE
          RESOLVED BY BINDING ARBITRATION. ARBITRATION
          REPLACES THE RIGHT TO GO TO COURT, INCLUDING
          THE RIGHT TO A JURY AND THE RIGHT TO INITIATE
          OR PARTICIPATE IN A CLASS ACTION OR SIMILAR
          PROCEEDING. IN ARBITRATION, A DISPUTE IS
          RESOLVED BY AN ARBITRATOR INSTEAD OF A JUDGE
          OR JURY. ARBITRATION PROCEDURES ARE SIMPLER
          AND MORE LIMITED THAN COURT PROCEDURES.

          Agreement to Arbitrate: Either you or we may,
          without the other’s consent, elect mandatory,
          binding arbitration for any claim, dispute, or
          controversy between you and us (called
          “Claims”).

                          Claims Covered
          What Claims are subject to arbitration? All
          Claims relating to your account, a prior
          related account, or our relationship are
          subject to arbitration, including Claims
          regarding the application, enforceability, or
          interpretation of this Agreement and this
          arbitration provision. All claims are subject
          to arbitration, no matter what legal theory
          they are based on or what remedy (damages, or
          injunctive or declaratory relief) they seek.
          This includes Claims based on contract, tort
          (including intentional tort), fraud, agency,
          your or our negligence, statutory or
          regulatory provisions, or any other sources of
          law; Claims made as counterclaims,

                                 -4-
          cross-claims, third-party claims,
          interpleaders or otherwise; and Claims made
          independently or with other claims. . . .

          Whose Claims are subject to arbitration? Not
          only ours and yours, but also Claims made by
          or against anyone connected with us or you or
          claiming through us or you, such as a
          co-applicant or authorized user of your
          account, an employee, agent, representative,
          affiliated company, predecessor or successor,
          heir, assignee, or trustee in bankruptcy.

          What time frame applies to Claims subject to
          arbitration? Claims arising in the past,
          present, or future, including Claims arising
          before the opening of your account, are
          subject to arbitration.

          Broadest interpretation. Any questions about
          whether Claims are subject to arbitration
          shall be resolved by interpreting this
          arbitration provision in the broadest way the
          law will allow it to be enforced. This
          arbitration provision is governed by the
          Federal Arbitration Act (the “FAA”).

          . . . .

                Survival and Severability of Terms
          This arbitration provision shall survive:
          (i) termination or changes in the Agreement,
          the account, or the relationship between you
          and us concerning the account; (ii) the
          bankruptcy of any party; and (iii) any
          transfer, sale or assignment of your account,
          or any amounts owed on your account, to any
          other person or entity. If any portion
          of this arbitration provision is deemed
          invalid or unenforceable, the entire
          arbitration provision shall not remain in
          force. No portion of this arbitration
          provision may be amended, severed or waived
          absent a written agreement between you and us.

(some emphasis added).


                               -5-
          Finally, Winton’s contract with First Premier, which

governed two Mastercard credit card accounts Winton held with First

Premier, provides:

          PLEASE READ THIS PROVISION CAREFULLY. IT
          PROVIDES THAT ALL DISPUTES ARISING OUT OF OR
          CONNECTED TO THIS CONTRACT SHALL BE RESOLVED
          BY BINDING ARBITRATION. ARBITRATION REPLACES
          THE RIGHT TO GO TO COURT. IN THE
          ABSENCE OF THIS ARBITRATION AGREEMENT, YOU AND
          WE MAY OTHERWISE HAVE HAD A RIGHT OR
          OPPORTUNITY TO BRING CLAIMS IN A COURT, BEFORE
          A JUDGE OR JURY AND/OR TO PARTICIPATE IN OR BE
          REPRESENTED IN A CASE FILED IN COURT BY OTHERS
          (INCLUDING, BUT NOT LIMITED TO, CLASS
          ACTIONS). EXCEPT AS OTHERWISE PROVIDED,
          ENTERING INTO THIS AGREEMENT CONSTITUTES A
          WAIVER OF YOUR RIGHT TO LITIGATE CLAIMS AND
          ALL OPPORTUNITY TO BE HEARD BY A JUDGE OR
          JURY.

          Parties and Matters Subject to Arbitration:
          For purposes of this Provision, “you” and “us”
          include the employees, parents, subsidiaries,
          affiliates, beneficiaries, agents and assigns
          of you and us. For purposes of this Provision,
          “Claim” means any claim, dispute or
          controversy by either you or us, arising out
          of or relating in any way to this Contract,
          this Provision (including claims regarding the
          applicability, enforceability or validity of
          this Provision), your Credit Account, any
          transaction on your Credit Account and our
          relationship. “Claim” also refers to any
          interaction or communication between you and
          us that occurred prior to or concurrent with
          entering into this Contract, including those
          now in existence, regardless of present
          knowledge. “Claim” shall refer to claims
          of every kind and nature, including, but not
          limited to, initial claims, counterclaims,
          cross-claims and third party claims. All
          Claims are subject to arbitration, regardless
          of legal theory and remedy sought, including,


                                -6-
          but not limited to, claims based in contract,
          tort (including negligence, intentional tort,
          fraud and fraud in the inducement), agency,
          statutory law (federal and state),
          administrative regulations or any other source
          of law (including equity).

          . . . .

           Binding Effect and Survival: You and we agree
           that, except as specifically provided for
           above, the arbitrator’s decision will be final
           and binding on all parties subject to this
           Provision. This Provision is binding upon you,
           us, and the heirs, successors, assigns and
           related third parties of you and us. This
           Provision shall survive termination of your
           account, whether it be through voluntary
           payment of the debt in full by you, a legal
           proceeding initiated by us to collect a debt
           that you owe, a bankruptcy by you or a sale of
           your Credit Account by us.

                                 II

           With the enactment of the Federal Arbitration Act

(“FAA”), 9 U.S.C. §§ 1 et seq., Congress “expressed a strong

federal policy in favor of resolving disputes through

arbitration.”   Flintkote Co. v. Aviva PLC, 769 F.3d 215, 219

(3d Cir. 2014) (quoting Century Indem. Co. v. Certain

Underwriters at Lloyd’s, London, 584 F.3d 513, 522 (3d Cir.

2009)).   The FAA provides that as a matter of federal law “[a]

written provision” in a commercial contract showing an agreement

to settle disputes by arbitration “shall be valid, irrevocable,

and enforceable, save upon such grounds as exist in law or in

equity for the revocation of any contract.”    9 U.S.C. § 2.


                                -7-
Furthermore, under the FAA, a “party to a valid and enforceable

arbitration agreement is entitled to a stay of federal court

proceedings pending arbitration as well as an order compelling

such arbitration.”   Alexander v. Anthony Int’l, L.P., 341 F.3d

256, 263 (3d Cir. 2003) (citing 9 U.S.C. §§ 3-4).

           When a federal court addresses a motion to compel

arbitration, it is “limited to a narrow scope of inquiry.”

Gay v. CreditInform, 511 F.3d 369, 386 (3d Cir. 2007) (internal

quotation marks and citation omitted).   The court may consider

only “gateway matter[s]” regarding the question of

arbitrability, such as whether an arbitration agreement

encompasses a particular controversy or whether the arbitration

agreement binds the parties.   See, e.g., Certain Underwriters at

Lloyd’s London v. Westchester Fire Ins. Co., 489 F.3d 580, 585

(3d Cir. 2007).   “Thus, ‘only when there is a question regarding

whether the parties should be arbitrating at all’ is a question

of arbitrability raised for the court to resolve.”    Id. (quoting

Dockser v. Schwartzberg, 433 F.3d 421, 426 (4th Cir. 2006)).

Otherwise, “resolution by the arbitrator remains the presumptive

rule.”   Id. (quoting Dockser, 433 F.3d at 426); see also In re

Pharmacy Ben. Managers Antitrust Litig., 700 F.3d 109, 116

(3d Cir. 2012).

           We must compel arbitration if:   (1) a valid

arbitration agreement exists between the parties; and (2) the

                                -8-
dispute falls within the scope of the agreement.   See, e.g.,

Mitsubishi Motors Corp. v. Soler Chrysler-Plymoth, Inc., 473

U.S. 614, 626-28 (1985).   Here, there is no dispute that Winton

entered into these arbitration agreements and that Winton’s

claims would be encompassed within the scope of the agreements.

Rather, Winton asserts that his bankruptcy rendered the

agreements invalid and unenforceable.   He reasons that by virtue

of his bankruptcy, he was discharged not only of the debts owed

but also of all his obligations under the contracts, including

the obligations to arbitrate any claims against defendants.

          Winton’s position is not supported by the law.   A

bankruptcy discharge extinguishes only “the personal liability

of the debtor.”   Johnson v. Home State Bank, 501 U.S. 78, 83,

(1991).   While the personal liability for the underlying debt is

discharged, a bankruptcy discharge does not render a valid

arbitration agreement unenforceable.    See, e.g., Crooks v. Wells

Fargo Bank, N.A., 312 F. Supp. 3d 932, 938 (S.D. Cal. 2018);

Delgado v. Ally Fin., Inc., No. 17-2189, 2018 WL 2128661, at *5

(S.D. Cal. May 8, 2018); Gadomski v. Wells Fargo Bank N.A., 281

F. Supp. 3d 1015, 1019 (E.D. Cal. 2018); McMahan v. Byrider

Sales of Indiana S, LLC, No. 17-0064, 2017 WL 4077013, at *4

(W.D. Ky. Sept. 14, 2017); Mann v. Equifax Info. Servs., LLC,

No. 12-14097, 2013 WL 3814257, at *3 (E.D. Mich. July 22, 2013);



                                -9-
Green Tree Servicing, LLC v. Brough, 930 N.E.2d 1238, 1243 (Ind.

Ct. App. 2010).

             This court lacks the discretion to deny enforcement of

the arbitration clauses unless Winton can show that the text,

legislative history, or purpose of the Bankruptcy Code conflicts

with the enforcement of the arbitration agreements.    See In re

Mintze, 434 F.3d 222, 229 (3d Cir. 2006).    Winton has not met

this burden.    The claims at issue here relate to defendants’

allegedly inaccurate reporting of debts and not any attempt by

defendants to collect a discharged debt.    “[S]imply enforcing a

provision which defines the venue for resolving the instant

dispute does not deprive [plaintiff] of [a] ‘fresh start’

granted by the [B]ankruptcy [C]ode.”    Gadomski, 281 F. Supp. 3d

at 1019 (quoting Mann, 2013 WL 3814257, at *9).

             In any event, all three of the arbitration clauses at

issue provide that the agreements will survive termination of or

any changes in the account or the relationships between Winton

and the defendants, including specifically the “bankruptcy of

[Winton].”    Thus, Winton’s argument is also defeated by the plain

language of the agreements.

             Winton further asserts that this court should exercise

its discretion to prevent the prejudice that would result from

being compelled to arbitrate his dispute.    Winton argues that he

would be forced to litigate this matter on “two fronts” if he is

                                 -10-
compelled to arbitrate his claims against these three defendants

while litigating in this court his claims against the remainder

of the defendants.   Winton has failed to articulate any specific

facts in support of his claim of hardship.   The fact that Winton

will be required to pursue his claims against different

defendants in different fora is not grounds to deny the motions

to compel arbitration.   See CTF Hotel Holdings, Inc. v. Marriott

Int’l, Inc., 381 F.3d 131, 139 (3d Cir. 2004)

           In the alternative, Winton urges that this court

should order defendants to bear all costs of the arbitrations.

A party seeking to “invalidate an arbitration agreement on the

ground that arbitration would be prohibitively expensive . . .

bears the burden of showing the likelihood of incurring such

costs.”   Green Tree Fin. Corp. v. Randolph, 531 U.S. 79, 92

(2000).   To meet this burden, a plaintiff must come forward with

some evidence to show:   (1) the projected fees that would apply

to the arbitrations; and (2) an inability to pay those costs.

Parilla v. IAP Worldwide Serv., 368 F.3d 269, 283–85 (3d Cir.

2004); Alexander v. Anthony Int’l, L.P., 341 F.3d 256, 268–69

(3d Cir. 2003).   Winton has not submitted to this court any

evidence regarding what he would pay for the arbitrations or why

he could not afford to pay those costs.   As to First Premier,

the arbitration agreement provides that First Premier will pay

all expenses of arbitration to the extent that those expenses

                               -11-
exceed the amounts Winton would be required to pay to file a

lawsuit in federal court.   In any event, Winton has not filed

any motion seeking this relief, and a mere request in a brief is

not sufficient.   See Laborers’ Int’l Union of N. Am., AFL-CIO v.

Foster Wheeler Energy Corp., 26 F.3d 375, 398 (3d Cir. 1994).

          Accordingly, the motions of defendants Citibank, DSNB,

and First Premier to compel arbitration and to stay the claims

pending against them in this action will be granted.




                               -12-
